     Case 1:20-cv-00970-DAD-EPG Document 7 Filed 10/26/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DARRYL PULLING,                                     No. 1:20-cv-00970-DAD-EPG (PC)
12                        Plaintiff,
                                                          ORDER ADOPTING FINDINGS AND
13            v.                                          RECOMMENDATIONS AND DISMISSING
                                                          ACTION
14    B. POLLARD, et al.,
                                                          (Doc. No. 5)
15                        Defendants.
16

17

18

19           Plaintiff Darryl Pulling is a state prisoner proceeding pro se in this civil rights action

20   pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

21   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

22           On September 10, 2020, the assigned magistrate judge issued findings and

23   recommendations, recommending that this case be dismissed, without prejudice, because of

24   plaintiff’s failure to prosecute this case and failure to comply with a court order. (Doc. No. 5 at

25   3.) Specifically, the magistrate judge found that plaintiff did not pay the filing fee or submit an

26   application to proceed in forma pauperis after the court ordered him to do so within forty-five

27   (45) days. (Id. at 1.)

28   /////
                                                         1
     Case 1:20-cv-00970-DAD-EPG Document 7 Filed 10/26/20 Page 2 of 2


 1          The findings and recommendations were served on plaintiff and contained notice that any

 2   objections thereto were to be filed within fourteen (14) days from the date of service. (Id.) To

 3   date, no objections to the findings and recommendations have been filed with the court, and the

 4   time in which to do so has now passed.

 5          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

 6   de novo review of the case. Having carefully reviewed the entire file, the court finds the findings

 7   and recommendations to be supported by the record and by proper analysis.

 8          Accordingly,

 9          1.      The findings and recommendations issued on September 10, 2020 (Doc. No. 5) are

10                  adopted in full;

11          2.      This action is dismissed, without prejudice, due to plaintiff’s failure to prosecute

12                  and failure to obey court orders; and

13          3.      The Clerk of the Court is directed to close this case.

14   IT IS SO ORDERED.
15
        Dated:     October 23, 2020
16                                                      UNITED STATES DISTRICT JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
